Exhibit 10.2

 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment (this “Amendment”) effective as of the 11th day of March, 2019 to
the Employment Agreement, initially effective as of July 31, 2018 (the
“Employment Agreement”), by and between Adial Pharmaceuticals, Inc. (the
“Corporation”) and Joseph Truluck (“Executive”). Capitalized terms used herein
without definition shall have the meanings assigned in the Employment Agreement.
 

 

WHEREAS, Executive was retained under the Employment Agreement by the
Corporation to serve as its Chief Financial Officer; and

 

WHEREAS, in recognition of the hard work and performance by Executive, the
Corporation desires to amend the Employment Agreement.

 

NOW THEREFORE, for the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend the Employment Agreement as
follows:

 

1. Amendment. Section 3.1 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

“3.1 Base Salary. During the Term of Employment, the Executive shall initially
receive a base salary per annum of One Hundred Fifty Thousand Dollars
($150,000), payable in cash in accordance with the Company’s normal payroll
practices as in effect from time to time. During the Term of Employment, the
Board may periodically review the Executive’s base salary and the Board
(excluding the Executive) may, in its sole discretion, set such base salary to
an amount it determines to be appropriate, provided, however, that any reduction
will qualify as Good Reason under Section 1.11. The Executive’s base salary, as
may be in effect from time to time, is referred to herein as “Base Salary.””

2. Severability. The provisions of this Amendment are severable and if any part
of it is found to be unenforceable the other paragraphs shall remain fully valid
and enforceable.

 

3. No Other Amendments; Confirmation. All other terms of the Employment
Agreement shall remain in full force and effect. The Employment Agreement, as
amended by this Amendment, constitutes the entire agreement between the parties
with respect to the subject matter thereof.

 

4. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but both of which together shall
constitute one and the same instrument.

 

5. Governing Law. This Amendment is made and shall be construed and performed
under the laws of the Commonwealth of Virginia without regard to its choice or
conflict of law principles and the parties agree to Virginia as the exclusive
venue for any disputes arising hereunder.

 

 

[Signature page follows]



  

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Employment Agreement to be duly executed as of the day and year first above
written.

 

              ADIAL PHARMACEUTICALS, INC.         By: /s/ William B. Stilley  
Name: William B. Stilley, III   Title: Chief Executive Officer        



 

/s/ Joseph Truluck

  JOSEPH TRULUCK

 

 

  



